On Rehearing.
PER CURIAM.
Defendant in her answer restricted her claim of possession and ownership to that portion of square No. 721 included .within the lines of lot No. 128 of Rickerville. Defendant’s answer is a practical disclaimer of possession and title to the remainder of said square. The extent of defendant’s claim is shown by the survey of Waddill. Our judgment herein is not to be construed as affecting whatever title the plaintiffs may have to the remainder of the square, which really was not at issue under the pleadings.
With this reservation, the rehearing applied for is refused.